872 F.2d 420Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Pierre WILLIAMS, Plaintiff-Appellant,v.E. WRIGHT, Warden, J. Smith, Regional Administrator, J.Warren, Food Service Manager, Defendants-Appellees.
No. 88-6813.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1989.Decided March 24, 1989.

Pierre Williams, appellant pro se.
Before WIDENER and K.K. HALL, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Pierre Williams, a Virginia state prisoner, filed suit under 42 U.S.C. Sec. 1983 contending that he was wrongfully denied a prison job because he was an admitted homosexual.


2
We hold that the district court properly dismissed the case because Williams failed to show exhaustion of state administrative remedies.  Although generally exhaustion of state remedies is not a prerequisite to bringing an action under Sec. 1983, see Patsy v. Board of Regents, 457 U.S. 496 (1982), a district court may require an inmate to exhaust administrative remedies certified to meet certain standards.  42 U.S.C. Sec. 1997(e).  Virginia's administrative remedy requirements have been certified to meet the standards of Sec. 1997(e).


3
Congress intended that district courts have the power to dismiss inmates' civil rights suits following continuance to permit the inmate to exhaust prison administrative remedies, if the prisoner fails to pursue his administrative remedies.   Rocky v. Vittorie, 813 F.2d 734, 736 (5th Cir.1987).  Accordingly, we affirm the judgment of the district court.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
AFFIRMED.